720 S.E.2d 675 (2012)
STATE of North Carolina
v.
Bradley Emerson McDONALD.
No. 540P11.
Supreme Court of North Carolina.
January 26, 2012.
M. Alexander Charns, Durham, for McDonald, Bradley Emerson.
Robert M. Curran, Special Deputy Attorney General, for State of N.C.
Ernie Lee, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 16th of December 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."